Allen, J.
Proceedings of this character are founded wholly upon statute, and can only be maintained in accordance with provisions of the statutes. Fisher v. Shattuck, 17 Pick. 252. These provisions are found in Pub. Sts. c. 85. The proceedings cannot be begun in the Superior Court, and there is no way to get them into the Superior Court except in accordance with the provisions of the statutes. No provision is made for taking the case to the Superior Court when in the lower court the defendant is found not guilty, and is discharged. The particular prosecution is ended by such finding and discharge, and the Superior Court has no jurisdiction to entertain it. The case is not in this respe'ct like a complaint for a crime, of which the lower court has not final jurisdiction. In such case a discharge of the defendant for want of probable cause will not bar a subsequent indictment. Commonwealth v. Sullivan, 156 Mass. 487. These proceedings are peculiar in their character, and wholly statutory, and in general are to be according to the course of proceedings in civil cases. Pub. Sts. c. 85, § 22.
The complaint was rightly dismissed.

Complaint dismissed.